number release date uil november date pubwe-158690-01 cc pa cbs b2 bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service service may set off post-petition refund against prepetition liability the united_states court_of_appeals for the sixth circuit has held that where both a prepetition debt owed to the service and a post-petition claim against the service were held by the debtor rather than the debtor-in-possession the service could set off the obligations against each other in re gordon sel-way inc u s app lexis 6th cir date gordon sel-way inc sel-way the debtor in this case filed a chapter petition in date sel-way’s plan was confirmed in date sel-way’s prepetition debts included unpaid unemployment tax futa penalties owed to the service these debts were classified as general unsecured claims under the plan in after the plan was confirmed sel-way paid its outstanding unemployment taxes and thereby became entitled to futa refunds when sel-way sought release of the refunds the service argued that it was entitled to offset the refunds against the liability for futa penalties the bankruptcy court disallowed the setoff on the rationale that the service’s claim arose prepetition whereas the debtor’s arose post-petition the district_court reversed the sixth circuit upheld the district court’s decision allowing the offset the court noted that the customary prohibition against offsetting prepetition and post-petition obligations is based on two factors lack of mutuality and the possibility that allowing the setoff will undermine the plan since a debtor and debtor-in-possession are separate legal entities there is often no mutuality between a creditor’s prepetition claim which is against the debtor and a post-petition claim against the creditor which is held by the debtor-in- possession moreover allowing setoffs in this scenario could undermine the plan in that the setoff could enable creditors to circumvent the plan by in effect allowing them to collect ahead of creditors who would have been paid earlier under the plan the appellate court noted that neither of these outcomes would result from allowing the setoff sought in the present case initially the prepetition claim was against the debtor itself not the debtor-in-possession and the post-petition claim arising as it did after confirmation was held by the debtor not the debtor-in-possession thus no lack of november bulletin no mutuality existed in the case moreover under the facts of the case permitting the setoff actually supported the plan more effectively than would disallowing the setoff bankruptcy code cases setoff november bulletin no case sec_1 bankruptcy code cases chapter liquidation distribution_of_property of the estate priority claims in re anderson no bankr d kansas date - in a case decided before security state bank v irs no 5th cir date see date cbs bulletin p bankruptcy court held that for purposes of determining priority status of a claim pursuant to b c a trustee commences distribution when he files his initial version of a final report with the court bankruptcy code cases exceptions to discharge in re 262_br_571 bankr n d ga date - where taxpayer not only did not pay taxes but acknowledged his duty to do so and impeded the service’s collection efforts by writing letters accusing the agency of trampling on his constitutional rights and engaging in illegal behavior harassment slander and terroristic extortion the court found that he willfully attempted to evade the payment of taxes rendering his liability for the debts at issue excepted from discharge pursuant to b c a c bankruptcy code cases exceptions to discharge in re krumhorn u s dist lexis n d ill date - where tax court’s finding that taxpayer willfully attempted to evade his tax obligations was essential to its holding bankruptcy court did not err in determining that taxpayer was collaterally estopped from litigating the issue of whether the liabilities at issue were nondischargeable pursuant to b c a c bankruptcy code cases exceptions to discharge no late or fraudulent_returns - tainted taxes in re 262_br_47 bankr d n j date - the taxpayer’s late filing of form sec_1040 did not constitute the filing of returns which prevented the liabilities at issue from being excepted from discharge pursuant to b c a b since the filing of the form sec_1040 which mirrored the information contained in substitute returns previously prepared by the service did not reflect an honest and reasonable attempt on the part of the taxpayer to satisfy the requirements of the tax law bankruptcy code cases priorities income taxes in re dejesus no bky bankr d minn date - given that service assessed liability days before bankruptcy petition was filed service’s claim was entitled to priority status pursuant to b c sec_507 the fact that the assessment followed the taxpayer’s voluntary filing of a tax_return did not undermine the claim’s entitlement to priority november bulletin no collection_due_process berkey v irs u s dist lexis e d mich date - where taxpayer did not allege either that he did not receive a notice_of_deficiency or that he did not have a prior opportunity to contest the service’s deficiency determinations the district_court reviewed appeals’ notice_of_determination with respect to an employment-tax liability under an abuse_of_discretion standard moreover because the taxpayer did not establish that his challenge to the service’s determinations was improperly rejected the notice_of_determination was upheld in addition the court held that the taxpayer’s request for an installment_agreement was properly denied collection_due_process geller v united_states u s dist lexis s d ohio date - tax_court rather than district_court had jurisdiction over taxpayer’s appeal of notice_of_determination with respect to income_tax liabilities addressed therein accordingly district_court granted service’s motion for partial dismissal based on a lack of subject matter jurisdiction liens removal release reinstatement by revocation limitations assessment and collection suspension of running assessments united_states v reid u s dist lexis s d ga date - service’s revocation of erroneous release of tax_liens pursuant to sec_6325 was timely where service filed a collection lawsuit while the statute_of_limitations on collection was still open the filing of the lawsuit tolled the running of the statute_of_limitations on collection and the revocation was properly filed and notice thereof was mailed to the taxpayer within the limitations_period as tolled by the filing of the lawsuit moreover the fact that erroneous credits posted to the taxpayer’s account balance brought the balance to zero did not eradicate the underlying assessment suits by the u s foreclosure of tax_lien united_states v nipper u s dist lexis n d okla date - where property has been sold following a suit to foreclose tax_liens the fact that a sale has occurred and has been confirmed does not prevent it from being set_aside on grounds of fraud accident mistake or some other cause moreover a lesser standard applies when deciding whether a proposed sale should be confirmed by the court november bulletin no summonses defenses to compliance improper purpose mazurek v united_states u s app lexis 5th cir date - district_court properly ordered enforcement of summons issued to american bank at the request of a french government agency despite the fact that taxpayer was simultaneously contesting his status as a french citizen during the relevant period the legitimate purpose requirement imposed by 379_us_48 requires only that the purpose of the service in issuing the summons be legitimate not that the actions of the french government in requesting the subject information also be legitimate here since service was acting legitimately pursuant to the terms of a tax_treaty its purpose in issuing the summons was legitimate transferees and fraudulent_conveyances alter ego nominee united_states v taylor u s dist lexis d minn date - service’s challenge to a transfer effected by a state court’s qualified_domestic_relations_order qdro was prohibited by the rooker-feldman doctrine under which lower federal courts generally lack subject matter jurisdiction over challenges to state court judgments since the service could have participated in the state court litigation which led to issuance of the qdro moreover the service’s argument that the ex-spouse to whom a large portion of the taxpayer’s interest in a retirement_plan was transferred pursuant to the qdro was actually an alter ego or nominee of the taxpayer and that accordingly the service’s liens should attach to the transferred interest was rejected on the grounds that the government did not demonstrate that the taxpayer continued to exercise control_over and enjoyed access to the funds at issue november bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice bankruptcy code cases automatic_stay payment installment payments date cc pa cbs br2 postn-145511-01 uilc memorandum for associate area_counsel indianapolis sb_se area from mitchel s hyman acting senior technician reviewer branch collection bankruptcy and summonses subject annual installment_agreement statements in bankruptcy this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent november issues bulletin no whether the internal_revenue_service service must send annual installment_agreement statements statement pursuant to the internal_revenue_service restructuring and reform act of rra to taxpayers in bankruptcy whether sending the statement to a taxpayer in bankruptcy violates the automatic_stay conclusion sec_1 the service is not required to send annual installment_agreement statements to taxpayers in bankruptcy because the installment_agreement is not considered in effect while the bankruptcy case is pending sending the statement to a taxpayer in bankruptcy would not violate the automatic_stay facts sec_3506 of rra provides the secretary of treasury or the secretary’s delegate shall beginning not later than date provide each taxpayer who has an installment_agreement in effect under sec_6159 of the internal_revenue_code_of_1986 an annual_statement setting forth the initial balance at the beginning of the year the payments made during the year and the remaining balance as of the end of the year p l 112_stat_685 emphasis added the first of these statements were sent out a few months ago apparently these statements were also sent to some taxpayers in bankruptcy according to your memorandum such a statement termed an annual installment_agreement statement was sent to a chapter debtor with a confirmed plan attached to the statement is a payment detail page showing what payments have been received and where they had been applied as well as an installment_agreement activity page showing what taxes are owed including interest and penalties the statement goes on to say november bulletin no if you’d like to pay the full amount you owe please call us so we may give you a current payoff figure your future statements will be mailed to you annually for as long as you have installment_agreement activity as always we appreciate your timely payments although the statement contains a large notification this is not a bill and this is for your information the debtor’s attorney expressed concern because the statement lists penalties and interest that have accrued post-petition according to your memorandum local service personnel have received similar complaints from other debtors’ attorneys law and analysis in effect requirement rra requires that annual statements be sent to taxpayers with installment agreements that are in effect p l sec_3506 112_stat_685 neither rra nor its legislative_history define in effect however it seems that congress was prompted by concern that taxpayers making payments pursuant to an installment_agreement should be kept informed of how much they are paying and how much they still owe see senate committee on finance s rep no 105th cong 2nd sess in light of congress’ intent in effect seems to refer to active installment agreements pursuant to which taxpayers are making payments on outstanding tax debts generally once a taxpayer enters bankruptcy his or her installment_agreement is suspended the taxpayer usually does not continue making payments pursuant to the installment_agreement in this case the debtor is making payments through his confirmed chapter plan instead thus even though the installment_agreement is not terminated it should be regarded as suspended because the installment_agreement is suspended and payments are not being made pursuant to the agreement the installment_agreement is not in effect for purposes of sec_3506 sec_6159 of the internal_revenue_code says except as otherwise provided in this subsection any agreement entered into by the secretary under subsection a shall remain in effect for the term or the agreement this section deals with the termination of installment agreements thus we understand in effect here to be referring only to the events that can lead to termination of agreements in effect is not a term of art and is not defined in the code thus we emphasize that for purposes of rra sec_3506 an installment_agreement is not in effect in bankruptcy november bulletin no the above analysis applies to pre-petition installment agreements nothing in this memorandum is meant to imply that notices should not be sent to taxpayers who enter into post-petition installment agreements according to our analysis those installment agreements would be considered in effect since the debtor continues to make payments pursuant to the agreement during the pending bankruptcy case the automatic_stay we conclude that sending an annual installment_agreement statement does not violate the automatic_stay the automatic_stay bars any act to collect pre-petition debts b c sec_362 the purpose of the automatic_stay is to prohibit attempts to compel a debtor to pay pre-petition debts outside of the bankruptcy process h_r rep no 95th cong 1st sess specifically sec_362 is designed to prevent creditors from harassing the debtor in attempts to collect on pre-petition debts see cong rec h11092 daily ed date s17409 daily ed date remarks of rep edwards and sen deconcini the annual installment_agreement statement is not an attempt to collect a pre-petition debt as noted above the statement contains conspicuous notification that it is not a bill and is for information purposes only the notice is intended to help the taxpayer by keeping him informed of the status of his account see senate committee on finance s rep no 105th cong 2nd sess similar notices have been held not to violate the automatic_stay for example reaffirmation letters sent to debtors do not violate subsection a matter of duke 79_f3d_43 7th cir 851_f2d_81 3d cir 189_br_195 e d mo the purpose of the automatic_stay is not to prevent all communication with a debtor but to protect the debtor from the threat of immediate action by creditors such as foreclosure or a lawsuit brown f 2d pincite see also 804_f2d_1487 9th cir cert_denied 482_us_929 finding a creditor did not violate the stay by presenting the bank with a promissory note signed pre-petition after the debtor had filed for bankruptcy thus the stay is not violated by sending the annual statements however because pre-petition installment agreements are not considered in effect during the bankruptcy case to avoid any litigation hazards we recommend against sending the statements to taxpayers in bankruptcy this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views bankruptcy code cases chapter reorganization effect of confirmation november uil bulletin no date cc pa cbs br2 posts-152644-01 memorandum for associate area_counsel small_business self-employed cc sb rch from mitchel s hyman acting senior technician reviewer branch collection bankruptcy summonses subject default of chapter plan -- your request for our comments this chief_counsel_advice responds to your request for our review of a memorandum prepared by your office the memorandum dated date concludes in reliance on virginia state law that upon a corporate taxpayer’s default on making payments under a confirmed chapter plan the service is entitled to use administrative collection procedures to collect the amount for which the taxpayer is in default but not the entire amount due under the plan this position which is based on law controlling in virginia cases is contrary to the position which has been expressed by this office accordingly you asked for our comments on the position expressed in the march memorandum issue where a corporate chapter plan has been confirmed and the taxpayer- debtor fails to make one or more scheduled payments under the plan is the service entitled to collect the entire amount due under the plan or only the amount in default conclusion upon a substantial default where the debtor has ceased making any plan payments the service is entitled to employ administrative mechanisms for collection and to use those mechanisms to collect the entire amount still due under the plan this chief_counsel_advice should not be cited as precedent november bulletin no law and analysis section of the bankruptcy code states in pertinent part the provisions of a confirmed plan bind the debtor and any creditor whether or not the claim or interest of such creditor is impaired under the plan and whether or not such creditor has accepted the plan b c a this provision generally has been construed as replacing preexisting obligations on the debtor’s part with whatever obligations are imposed by the plan giving the plan a binding effect see eg in re barton industries inc 159_br_954 bankr w d okla however the service’s position is that it retains its ability to employ administrative collection mechanisms to collect a tax_liability even after a given liability is dealt with in a confirmed chapter plan at least upon the taxpayer-debtor’s default this position is supported by the analysis in 943_f2d_752 7th cir cert_denied 503_us_919 in white farm a case involving serial chapter cases the court held that even after confirmation the priority tax_liabilities at issue were not discharged and accordingly maintained their status as priority tax claims in a subsequent bankruptcy case pursuant to white farm where a tax is provided for by the plan the tax retains its status as a tax_liability this office’s position that the service may employ administrative collection mechanisms upon the debtor’s default is also supported by cases holding that once a chapter plan is confirmed a creditor aggrieved in some way may not seek redress through the bankruptcy court but must instead pursue any available remedies without resort to the bankruptcy process for example in a local bankruptcy court decision cited in your memorandum 184_br_488 bankr e d va the taxpayer-debtor an individual defaulted on making payments under a confirmed chapter plan the taxpayer-debtor and the service differed as to what if anything was required to be paid under the terms of the plan the bankruptcy court held that the plan required the taxpayer-debtor to pay post-confirmation interest on the service’s claim and that his failure to do so constituted a material default but noted that the taxpayer-debtor had substantially complied with the plan terms in denying the united states’s motion to dismiss the case based on the taxpayer-debtor’s default essentially on the grounds that the service failed to pursue its remedies in a timely fashion the court characterized a confirmed chapter plan as in the nature of a novation and stated that where a debtor defaults on such a plan the creditor is not required to seek relief in the bankruptcy court but may pursue its normal remedies with respect to the restructured debt b r pincite the court went on to specifically hold that the service to the extent it has not received the payments promised by the plan may enforce payment of the restructured liability through its november bulletin no own administrative processes id see also in re seminole motors inc u s dist lexis e d okla obligations imposed by plan are enforceable in forum other than bankruptcy court although it is clear that the service can use its administrative remedies to collect plan liabilities after default it has been less than clear whether the service can only collect plan amounts as they come due our position is that where the debtor has defaulted on a series of plan payments and has ceased making any payments under the plan and after notice of the default from the service it is clear that the debtor will not attempt to cure the default and satisfy its plan obligations it is appropriate for the service to attempt to collect the full amount of the tax_liability provided for by the plan in such a case of substantial default the debtor is in essence treating the plan as no longer in effect and has opted out of participation in the bankruptcy process the service should accordingly be permitted to use its full administrative collection authority to collect the plan amounts where the debtor however has only missed some payments and is still actively making some payments under the plan we believe that since the debtor is still trying to participate in the bankruptcy process the service should limit any administrative collection to the plan payments then due our position that the service can collect the entire plan amount upon a substantial default is consistent with the fact that the statute_of_limitations on collection resumes running once default occurs the running of the collection statute is clearly suspended during the period the automatic_stay is in effect sec_6503 moreover the suspension continues during the post-confirmation period when a chapter plan is in effect and payments are being made under the plan since prior to default the service is bound by the plan and is thus prohibited from collecting see eg in re 965_f2d_554 7th cir however upon substantial default the service can once again commence administrative collection the collection statute is accordingly no longer suspended and collection of the full amount of the plan liability may be necessary in order to ensure collection within the period of limitations in an individual case some tax_liabilities may be nondischargeable there is no question that such liabilities may be collected by administrative means after default see eg in re gurwitch 794_f2d_584 11th cir 109_br_341 bankr n d ill the decision in jankins does not indicate whether the liabilities at issue are nondischargeable in any case we interpret jankins as standing for the broader proposition that the service may use its administrative tax collection authority to collect any_tax liability provided for by the plan after default we also note in this regard that unless the plan provides otherwise any_tax liabilities not provided for by a corporate chapter plan are discharged under b c d and cannot be collected even after default november bulletin no your view is that assuming the chapter plan does not contain language explicitly allowing the service to collect the full amount due under the plan if the debtor defaults the service may collect only the actual amount in default at least in cases arising in virginia this position is based on controlling case law addressing remedies upon breach of an installment contract the controlling case which you cite as limiting the service’s ability to collect the entire plan amount upon default is 218_f2d_401 4th cir which holds that upon breach of an installment contract a creditor with no remaining duties left to perform under the contract may recover only the installments due at the time the creditor institutes the action for breach in accord 733_fsupp_1023 e d va these decisions may be representative of the general_rule on this issue see eg restatement second of contracts sec_243 however we do not view this rule as dispositive of the issue of the service’s remedies upon the taxpayer-debtor’s default these decisions contemplate the existence of contracts between consenting parties a taxpayer is subject_to a given tax_liability not as a result of a consensual relationship but because a federal statutory scheme exists which requires him to pay that liability while a party to an installment contract is only obligated to pay each installment according to the contractual payment schedule a delinquent taxpayer is obligated under the internal_revenue_code to pay his or her taxes in full immediately or risk accrual of interest and penalties as well as administrative collection action even though the chapter plan modifies this statutory obligation to permit installment payments over an extended period of time the underlying statutory obligation is one of immediate payment of the amount due accordingly when the obligation to pay in installments under the plan is breached thus permitting the service to employ its normal administrative remedies available outside of bankruptcy the service should be able to collect the full amount as permitted under nonbankruptcy law given both the peculiarities of the bankruptcy process and the nature of the debtor-creditor relationship specific to taxpayers and the service we do not believe rules governing remedies upon breach of installment contracts should apply to situations where debtors who are also taxpayers have stopped making payments under confirmed plans in bankruptcy litigating hazards november bulletin no in summary our position is that the service may legally use administrative collection mechanisms to collect the full amount due under a plan once the taxpayer-debtor defaults on making plan payments in cases where the debtor has ceased making all payments under the plan and will no longer attempt to comply with the plan we see no reason based on the case law noted in your memorandum why this remedy would not be available in virginia as well as in other jurisdictions note this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views november bulletin no compromise and settlement_date cc pa cbs br2 gl-109616-01 uilc memorandum for associate area_counsel sacramento sb_se area from lawrence h schattner chief branch collection bankruptcy summonses subject offers in compromise and partnership liabilities this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue where the service compromised with one or more general partners for the employment_tax liabilities of a partnership can the service later pursue collection of the unpaid balance of the liabilities from other general partners not party to the compromise_agreement conclusion yes although it is the service’s policy to compromise the employment_tax liabilities of a partnership at the partnership level only it is possible for the service under certain circumstances to compromise with one general_partner while preserving its right to collect from other general partners or the assets of the partnership itself in the cases you have presented the service has entered into binding compromises with one or more partners without extinguishing the liability of the partnership or prejudicing its rights to collect from other sources in future cases however we recommend that compromises with individual partners not be entered into absent a change in the service’s policy or authorization from the office of compliance policy in the small_business self employed division’s national_office november background bulletin no the service’s policy with regard to compromising the employment_tax liabilities of partnerships is that the entire liability should be compromised at one time the offer_in_compromise handbook irm provides the amount that must be offered to compromise a partnership tax_liability must include the maximum collection potential for the partnership and all general partners secure collection information statements from the partnership and all partners before beginning your analysis irm although it has long been recognized that individual partners are jointly and severally liable for the partnership unpaid employment_taxes the handbook contains no guidance on compromising an individual partner’s derivative liability the service has concluded that because the employment_tax liabilities are a single liability owed by the partnership itself the service can best maximize collection and protect its collection rights by compromising these liabilities at the partnership level only you have requested our advice regarding two cases in which the service has in fact compromised employment_taxes with one or more but not all of the individual general partners of partnerships the compromises were made prior to revision of the internal_revenue_manual to read as quoted above at the time the manual included a procedure for compromises with one partner while reserving the right to collect from other partners and or from the assets of the partnership itself in both cases both the partners’ offers and the service’s acceptances clearly indicate that the agreements related only to any personal liability on the part of the partners offering to compromise and that those partners were not acting in their capacities as agents of the partnerships also in both cases so called co-obligor collateral agreements were obtained from the partners these collateral agreements clarify that while the parties intended the compromise to conclusively settle the service’s ability to collect from the partners named in the compromise the compromises did not serve as releases from liability that would in any way prejudice the service’s right to collect from other parties liable in any capacity for the taxes at issue your memorandum expresses concern over whether collection can be pursued against other partners not named in any of the compromises that concern is in part based on prior advice from this office in which we explained the reasoning behind the service’s current policy and expressed our opinion that the policy of compromising with all partners together is prudent in light of those considerations we continue to believe that the service’s current policy has merit given the significant risks to which the service would be exposed if a contrary policy were followed we have nevertheless concluded that the service can collect from other non-compromising general partners in the two cases you have presented law analysis november bulletin no although the code creates a single employment_tax liability for which a partnership acting as employer is liable the service can collect the unpaid liability from individual general partners based on state laws making general partners liable for partnership debts see 210_f3d_281 5th cir the partnership is the primary obligor and its partners are jointly and severally liable on its debts 17_f3d_116 5th cir 877_f2d_843 n 10th cir 791_f2d_635 8th cir 448_f2d_177 6th cir 283_f2d_909 9th cir united_states v 118_f2d_760 5th cir united_states v west productions ltd tnt s d n y date california partnership law consistent with the common_law rule and the laws of most jurisdictions states that general partners are jointly and severally liable for the debts and obligations of the partnership see cal corp code sec_7122 of the internal_revenue_code grants the secretary broad compromise authority the secretary may exercise his discretion to compromise any civil or criminal liability arising under the internal revenue laws temp sec_301_7122-1t a further the service may at its discretion choose to compromise with only one of several parties responsible for the same tax_liability see id at d providing that compromise conclusive settles the liability of the taxpayer specified in the offer in the two cases at issue the service exercised its discretion to compromise with some partners and pursue different collection methods with others although a general_partner may act as an agent for the partnership and form a binding agreement on the partnership’s behalf see eg cal corp code the compromises made in these cases clearly stated that the partners were acting in their individual capacities and not as agents for their respective partnerships thus the compromises had the effect of finally resolving the service’s rights to collect from the compromising partners and did not eliminate the underlying liability or the service’s right to pursue any other collection avenue provided by law should the service’s ability to collect from other sources be challenged on the theory that these compromises have had some broader effect we are confident that under the particular facts presented the service would prevail when interpreting or determining the effect of compromises under sec_7122 courts have generally applied contract principles see eg 372_f2d_352 3d cir 303_f2d_1 5th cir the goal in interpreting contracts and other legally operative documents is to arrive at a construction that gives effect to the parties’ intent as expressed at the time the document was executed see corbin on contracts vii rev ed the plain language of the document has long been the preferred source of authority regarding the parties intent but extrinsic evidence of intent has also come to play a prominent role in modern principles of contract interpretation see eg town v eisner 245_us_418 pacific november bulletin no gas elec co v g w thomas drayage rigging co p 2d ca john d calamari joseph m perillo the law of contracts 3rd ed in both of these cases the language of the agreements and the extrinsic circumstances show a clear intent to resolve only collection from the individual partners offering to compromise in the first case the partner amended his offer prior to acceptance to state that it related only to his personal liability including specific language stating that he was not acting as agent for the partnership in the second case similar limiting language was used in both compromises referring to the liabilities as those of former partners of the by-then defunct partnership both compromises included the collateral_agreement clarifying that the underlying partnership_liability itself was not extinguished and could be collected from other sources the service’s recording of the compromises on its books-taking steps to maintain a separate_accounting of the compromises and their effect so that it could continue to pursue collection from other partners-provides extrinsic evidence of the intended effect of the compromises the very fact that the service considered and accepted separate compromises from multiple partners in the same partnership is further evidence that no one of the compromises was intended to resolve the case with regard to any and all other partners for these reasons we conclude that the compromises in these cases did not extinguish the liabilities of the partnerships or prejudice the service’s ability to collect from other partners because we have concluded that collection against other partners was unaffected by these compromises we have not addressed the specific collection actions being contemplated in the two cases whatever collection methods were available to the service before the compromises remain viable options with respect to collection from any remaining partners we must note that our conclusions in no way override or modify the service’s policy as expressed in the internal_revenue_manual we continue to believe that the policy has merit and in future cases recommend that the policy be observed unless it is changed or a deviation is authorized by the office of compliance policy small_business self employed division november redemption bulletin no date cc pa cbs br1 gl-126375-01 memorandum for associate area_counsel - laguna niguel cc sb ln attn wbdouglass from alan c levine chief branch collection bankruptcy summonses cc pa cbs subject redemption of property sold at foreclosure sale this chief_counsel_advice responds to your email dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 is there tension between the literal terms of sec_7425 and sec_301_7425-4 as to whether a notice_of_federal_tax_lien nftl must be properly filed more than days before a nonjudicial such sale in order for the internal_revenue_service service to have a right_of_redemption whether a nftl filed outside of the chain of title still meets the requirements of sec_6323 conclusion sec_1 there is no tension between the literal terms of sec_7425 and sec_301_7425-4 both provisions require that the tax_lien be extinguished in order for the service to have a right_of_redemption a nftl that is filed outside of the chain of title does not meet the requirements of sec_6323 november bulletin no facts the pertinent facts are the following on the service assessed tax_liabilities against the wife on the husband and wife quitclaimed their personal_residence to their daughter on the service filed a nftl reflecting the wife’s tax_liability this nftl was outside the chain of title of the grantor-grantee index because the property had been quitclaimed prior to the filing of the nftl in the mortgage company whose lien on the personal_residence was senior to the federal_tax_lien properly notified the service that it would be conducting a nonjudicial_sale and subsequently sold the personal_residence the service is now considering whether it can redeem the property law and analysis tension between the statute and the regulation we do not think there is any tension between the sec_7425 and sec_301_7425-4 as they both recognize that the service may redeem only when its federal_tax_lien has been extinguished sec_7425 divides the effect of nonjudicial sales into two categories first subsection b provides the only situation in which the nftl will not be extinguished a senior nonjudicial_sale of property will not extinguish the junior federal_tax_lien only if the nftl was properly filed more than days before such sale and the united_states is not given proper notice of such sale if the nftl is not properly filed more than before such sale or the united_states is given proper notice of the sale the federal_tax_lien will be extinguished the rationale for the position taken in the regulations is fully explained in tm lexi sec_3 t d second subsection b addresses the converse situation explaining the situations in which the federal_tax_lien will be extinguished by a nonjudicial_sale the most common situation is described in subsection b a which provides that a tax_lien will be extinguished if notice of such lien or such title was not filed or recorded in the place provided by law for such filing more than days before such sale sec_7425 provides the service with a right_of_redemption as follow in the case of real_property to which subsection b applies to satisfy a lien prior to that of the united_states the secretary may redeem such property within the period of days from the date of such sale or the period allowable for redemption under local law whichever is longer sec_301_7425-4 clarifies the effect of sec_7425 in the event a sale does not ultimately discharge the property from the tax_lien november bulletin no whether by reason of local law or the provisions of sec_7425 the provisions of this section do not apply because the tax_lien will continue to attach to the property after the sale in a case in which the internal_revenue_service is not entitled to a notice of sale under sec_7425 and sec_301 the united_states does not have a right_of_redemption under sec_7425 however in such a case if a tax_lien has attached to the property at the time of the sale the united_states has the right_of_redemption if any which is afforded to any similar creditors under the local law of the place in which the property is situated at page five your draft memorandum states that the literal terms of sec_7425 appear to give the united_states a right_of_redemption whenever there is a foreclosure of a lien senior to the federal_tax_lien emphasis added we disagree as this statement suggests that the service could redeem when a foreclosing senior lienor failed to give notice to the service in such a situation assuming that the service had properly filed its nftl more than days prior to the sale the service would still have its tax_lien so it could not redeem the property in our opinion the literal terms of sec_7425 which reference sec_7425 limit the service’s right_of_redemption to situations in which the tax_lien has been extinguished in other words the definition of redemption presupposes that the junior lien has been extinguished see g nelson real_estate finance law in any event your memorandum correctly concluded that sec_301 a makes clear that the right_of_redemption under sec_7425 is limited to situations in which the foreclosure sale results in the extinguishment of the federal_tax_lien and a notice_of_federal_tax_lien was properly filed more than thirty days prior to the foreclosure sale emphasis added chain of title given that the service’s right_of_redemption requires that a nftl be properly filed the next consideration is whether the service’s nftl in this case was properly filed when it was filed outside the chain of title sec_6323 provides the rules for filing the nftl for real_property a if under the laws of the state in which the real_property is located a deed is not valid against a purchaser of the property who at the time of the purchase does not have actual notice or knowledge of the existence of such deed unless november bulletin no the fact of filing of such deed has been entered and recorded in a public index at the place of filing in such a manner that a reasonable inspection of the index will reveal the existence of the deed and b there is maintained an adequate system for the public indexing of federal tax_liens then the notice of lien referred to in subsection a shall not be treated as meeting the filling requirements under paragraph unless the fact of filing is entered and recorded in the index referred to in subparagraph b in such a manner that a reasonable inspection of the index will reveal the existence of the lien in 995_f2d_1460 9th cir the ninth circuit interpreted sec_6323 to conclude that the nftls that were filed outside of the chain of title did not meet the requirements of sec_6323 so the purchaser of the property prevailed under sec_6323 in discussing the chain of title the ninth circuit concluded that a purchaser had a duty to look beyond the grantor-grantee index when documents in the chain of title put the purchaser on notice we require that as to documents that are in the actual chain of title the searcher must at least look at such documents as may have current effect and must then act on the notice imparted id pincite looking to the chain of title the ninth circuit concluded that there was nothing requiring further investigation by the purchaser a deed from one corporation to another corporation indicating the apparent payment of the full market_value did not indicate a fraudulent transfer at page your draft memorandum argues that tkb may be interpreted to conclude that the service’s nftl in the present case met the requirements of sec_6323 we disagree you state in the present case we believe that anyone examining the quitclaim_deed from the taxpayers to their daughter which indicated that the transfer was without consideration would know that the daughter was not a purchaser under sec_6323 and h while this may be true sec_6323 requires that the nftl be filed in the chain of title to be effective in order to prime a subsequent purchaser in this case the nftl was not filed in the chain of title also tkb in a corollary to sec_6323 provides that the actual purchaser must look at the documents in the chain of title and cannot ignore inquiry notice of a fraudulent conveyance the tkb corollary however does not help the service in this case as a quitclaim_deed from parents to a child should not be interpreted to suggest a fraudulent conveyance indeed if the service took the position that a transfer of you cite the dicta in footnote in tkb for the proposition that the purchaser’s actual knowledge is relevant for determining the priority of the tax_lien as against the purchaser we disagree as discussed infra and think that the purchaser’s knowledge is not a factor in determining priority under sec_6323 november bulletin no property from a parent to a child indicated a fraudulent conveyance it would place an onerous burden on purchasers and undermine the certainty of deeds in the ninth circuit at page your draft memorandum offers a second reason why the service’s nftl meets the requirements of sec_6323 secondly anyone examining the county records would also note that the wife’s nftl filed on date recited that the tax_liabilities at issue were assessed on date prior to the date of the quitclaim_deed therefore anyone examining the county records would be on notice that an undivided one-half interest in the subject property was still encumbered by a federal_tax_lien in excess of dollar_figure the problem with this theory is that it assumes that a purchaser has some duty to search outside of the chain of title in this case the service filed its nftl outside of the chain of title and consequently fails the requirements of sec_6323 also in litigation_guideline_memorandum gl-1 we took the position that a purchaser primes an unrecorded or improperly recorded nftl even if the purchaser had prior knowledge that the assessment lien encumbered the property in other words unlike sec_6323 which considers whether the purchaser had actual notice or knowledge of the tax_lien the priority rule in sec_6323 does not consider the actual notice or knowledge of the purchaser in conclusion because the nftl was not filed in the chain of title we think that the nftl was not properly filed before the nonjudicial_sale of the property consequently the service has no right to redeem the property in this case
